NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circm't
MARY CASTON-GOODJOHN,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
' Respondent-Appellee.
2010-7107 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in case n0. 09-1190, Judge R0na1d M.
Ho1daWay.
ON MOTION
0 R D E R
Before LINN, DYK, AND PROsT, Circuit Judges.
PER CUR1AM.
Mary CaSton-Go0dj0hn petitions for panel rehearing
Upon consideration there0f,
IT ls ORDERED THAT:

cAs'1‘0N-G001)J0HN v. mm 2
The petition is denied.
FOR THE COUR'r
Jui.. 8  ls/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Mary Cast0n-Goodj0hn F"_ED
_ U.S. COU
Jane C. Dempsey, Esq THE FEE»:P¢§EA¢ldS|1f0R
s19 _
JUL 08 2011
,, .
JAN HORB~ALY
CLEH(